     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 1 of 30   223


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 19-CR-125
 4                        Plaintiff,   )
                                       ) JURY TRIAL - DAY 2
 5     vs.                             )
                                       ) Washington, DC
 6     Gregory B. Craig,               ) Date: August 13, 2019
                                       ) Time: 9:30 a.m.
 7                        Defendant.   )
       ___________________________________________________________
 8
                     TRANSCRIPT OF JURY TRIAL - DAY 2
 9                              HELD BEFORE
                  THE HONORABLE JUDGE AMY BERMAN JACKSON
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11
                              A P P E A R A N C E S
12
       For Plaintiff:         Fernando Campoamor-Sanchez
13                            Molly Gulland Gaston
                              U.S. Attorney's Office FOR THE
14                              DISTRICT OF COLUMBIA
                              555 Fourth Street, NW
15                            Washington, DC 20530
                              (202) 252-7698
16                            Email: Fernando.campoamor-sanchez@usdoj.gov
                              Email: Molly.gaston@usdoj.gov
17                            Jason Bradley Adam McCullough
                              U.S. Department of Justice
18                            950 Pennsylvania Avenue, NW
                              Washington, DC 20530
19                            (202) 233-0986
                              Email: Jason.mccullough@usdoj.gov
20
       For Defendant:         William James Murphy
21                            William W. Taylor, III
                              Adam B. Abelson
22                            ZUCKERMAN SPAEDER, LLP
                              100 East Pratt Street
23                            Suite 2440
                              Baltimore, MD 21202
24                            (410) 949-1146
                              Email: Wmurphy@zuckerman.com
25                            Email: Wtaylor@zuckerman.com
                              Email: Aabelson@zuckerman.com
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 2 of 30   224


 1                            Paula M. Junghans
                              Ezra B. Marcus
 2                            ZUCKERMAN SPAEDER, LLP
                              1800 M Street, NW
 3                            Suite 1000
                              Washington, DC 20036
 4                            (202) 778-1814
                              Email: Pjunghans@zuckerman.com
 5                            Email: Emarcus@zuckerman.com

 6     ____________________________________________________________

 7     Court Reporter:        Janice E. Dickman, RMR, CRR, CRC
                              Official Court Reporter
 8                            United States Courthouse, Room 6523
                              333 Constitution Avenue, NW
 9                            Washington, DC 20001
                              202-354-3267
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 3 of 30       225


 1                 THE COURTROOM DEPUTY:      Your Honor, we have criminal

 2     case number 19-125, the United States of America v. Gregory B.

 3     Craig.   Mr. Craig is present and in the courtroom.

 4                 Will counsel for the parties please approach the

 5     lectern and identify yourself for the record.

 6                 MR. CAMPOAMOR-SANCHEZ:      Good morning, Your Honor.

 7     Molly Gaston, Jason McCullough, and Fernando Campoamor for the

 8     government.

 9                 THE COURT:    Good morning.

10                 MR. TAYLOR:    Your Honor, Bill Taylor, Bill Murphy,

11     Paula Junghans, and Adam Abelson for Mr. Craig.

12                 THE COURT:    All right.    Good morning.     We have a few

13     preliminary matters to take up this morning.

14                 Yesterday evening, the government brought to the

15     parties' attention, and the Court's attention, the precedent in

16     Presley versus Georgia, which was a case in which a conviction

17     was reversed because the trial court had excluded the public

18     from voir dire over the defendant's objection.          That was 588

19     U.S. 209, in 2010.      And so, the question is whether the

20     procedure we utilized yesterday, at the Court's instance,

21     violated this defendant's Sixth Amendment rights; and, if so,

22     what we need to do about it.

23                 I want to start, first, by just setting out on the

24     record what took place yesterday and why.          The voir dire had

25     two components.     First, I asked the entire panel a series of 26
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 4 of 30      226


 1     questions, and then we gave each juror the opportunity to give

 2     their individual, detailed responses to any questions for which

 3     they had an affirmative answer in the courtroom, outside the

 4     presence of the other jurors, and also outside the presence of

 5     the public.    However, the defendant, the trial teams from both

 6     sides and the defendant's family and the defendant's jury

 7     specialist were permitted to remain in the courtroom.

 8                 I note that the issue in Presley was that the

 9     defendant's uncle was excused over the defendant's objection.

10                 In the asking of the questions to the entire venire,

11     the venire was large and it took up the entire courtroom and,

12     therefore, we did not have room for the public to be seated.

13     But I permitted the entire first row of the well of the court

14     to be occupied by at least 10, if not 12, members of the press,

15     so that the public could be present for the general voir dire

16     portion of the procedure.       And so, that portion, I believe, was

17     open to the public.

18                 Then, we removed the jurors from the courtroom, we

19     removed the press from the courtroom, and we started bringing

20     the jurors in one at a time.       I note that this procedure was

21     described before it took place, and there was no objection from

22     the defense to this procedure at any point.          Not the beginning,

23     not the middle, not the end.       And so it's arguable that any

24     objection was waived.

25                 The reason I did this was twofold.        First of all, it
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 5 of 30       227


 1     is standard practice in this court and many other courts to

 2     permit the jurors to give their answers to the questions

 3     outside the hearing of the other people in the courtroom, even

 4     if the courtroom is open, by bringing them to the bench and

 5     utilizing the husher.

 6                 Had we attempted to utilize that procedure -- we have

 7     one, two, three prosecutors; one, two, three, four, five

 8     members of the defense team.       And the defendant has an absolute

 9     right to hear what's going on.        He could have worn headphones,

10     but then he wouldn't have had the opportunity to confer with

11     counsel throughout the proceeding, and the jury expert and the

12     family members would have been left in the dark as to

13     everything that was said.

14                 So, this procedure, I think, made the process easier

15     for the parties and the lawyers.

16                 I also note that I have had two trials now where,

17     when I asked the jurors afterwards about their experience, they

18     complained vociferously about the fact that there were people

19     sitting in the courtroom when I asked them the questions that I

20     told them were going to be answered in private.           They want to

21     know who those people were and why those people got to listen

22     to them.

23                 And, so, given the fact that this case is a higher

24     profile case that was receiving more coverage and somewhat more

25     of an audience than the ordinary cases, I did something I have
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 6 of 30      228


 1     never done before, and I actually closed the courtroom for that

 2     portion of the voir dire.

 3                 In fact, it turns out, in the morning, the courtroom

 4     was not locked, and people could open the door and come in.         In

 5     the afternoon, the courtroom was not locked, and someone did

 6     open the door and did come in, but he was asked to step out,

 7     and then the courtroom was locked.

 8                 So for purposes of the legal analysis, I'm going to

 9     assume that people were excluded, even though, technically, the

10     door was not locked.      The case law under which this can be done

11     is not absolute.

12                 "Closing jury voir dire from the public in a criminal

13     case does implicate the constitutional rights of both the

14     defendant and the public.       The Sixth Amendment provides the

15     defendant, in all criminal prosecutions, the right to a speedy

16     and public trial."      That's Presley v. Georgia, at 212.

17                 "And a party seeking to close a hearing must advance

18     an overriding interest that is likely to be prejudiced; the

19     closure must be no broader than necessary to protect that

20     interest; the trial court must consider reasonable alternatives

21     to closing the proceeding, and; it must make findings adequate

22     to support the closure."

23                 That's Presley at 214, quoting Waller v. Georgia, 467

24     U.S. 39 at 48.     Waller involved a suppression hearing, but

25     Presley was voir dire.
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 7 of 30   229


 1                 So the first flaw in yesterday's procedure is that I

 2     did not make the necessary finding under Presley v. Georgia.      I

 3     believe and I find that I did close the courtroom to advance an

 4     overriding interest that was likely to be prejudiced, which was

 5     the need for juror privacy in a high-profile case, and the need

 6     for the parties to have candid and complete answers so that the

 7     voir dire and preemptory challenges and challenges for cause

 8     could be made with the maximum amount of information available.

 9                 Also, it was entirely consistent and, really, just a

10     substitute for the proceedings at the bench that are a standard

11     practice in this court and elsewhere.

12                 I note that in United States v. Vaghari,

13     V-A-G-H-A-R-I, 500 Fed.App'x 139, at 150, a Third Circuit case

14     out of 2012, the Third Circuit found, in a case where general

15     questions to the jury venire were open to the public, but

16     individual questions that were personal and private in nature

17     were done in the robing room, similar to a side bar; defense

18     counsel agreed to the procedure, but the defendant later

19     challenged his conviction on the grounds that the voir dire was

20     improper.

21                 The Third Circuit found that although the questions

22     took place behind closed doors, it was functionally equivalent

23     to a side bar discussion, and no more improper than that

24     commonly accepted practice.

25                 The circuit court noted that the portions of voir
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 8 of 30         230


 1     dire that took place in the robing room were recorded,

 2     transcribed, and not sealed, and made available for public

 3     viewing.    And I would certainly intend, and I noted at many

 4     points yesterday, that the proceedings were being transcribed,

 5     and I'd be prepared to order that those transcripts be docketed

 6     today.

 7                 The second finding I need to make is, the closure is

 8     no broader than necessary to protect that interest.             I believe

 9     that is true in this case, since I opened the courtroom for the

10     general voir dire, I made sure there was a transcript obtained,

11     and the courtroom is open now, and it will be open as people

12     exercise their preemptory strikes and as we move forward.

13                 And, finally, I have to make findings adequate to

14     support the closure.      And I am, unfortunately, making them now

15     and did not make them yesterday.        So that is correct.

16                 So my question, then, is, what is the defendant's

17     position?    If he is satisfied that he has either waived or he

18     is satisfied now that his Sixth Amendment rights were

19     adequately protected, we can move forward.

20                 If he wishes to assert them now and claim that the

21     procedure was, in fact, in violation of his rights -- while I

22     believe that there's case law to support that it was not,

23     there's also case law to support that it was.          Unfortunately,

24     there's no binding precedent out of this circuit.           If he wishes

25     to start over and excuse this panel, he has a constitutional
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 9 of 30      231


 1     right to do that, and I will do that.         I will let you know that

 2     we do not have 70 jurors in the building at this moment.        We

 3     cannot start up again today.

 4                 I'll also note that the 70 jurors we had were

 5     pre-qualified to be jurors who could sit through a two- to

 6     three-week trial.     We did that because, in my experience, the

 7     inability to be here for the entire trial is the number one

 8     reason why jurors get struck for cause.         And rather than waste

 9     everybody's time striking jurors for cause when they all heard,

10     oh, my God, it's going to be a two-week trial, we brought in

11     jurors who could sit.

12                 I have been informed by the jury office that sending

13     out new summonses to secure a jury that meets that

14     qualification would take ten weeks.        That puts us to the end of

15     October.    And so that piece of information is something you

16     need to know.

17                 So, how does the defendant wish to proceed?

18                 MR. MURPHY:    Your Honor --

19                 THE COURT:    You can come together, if you want, but

20     probably one of you should talk at a time.

21                 MR. MURPHY:    Yeah.   Your Honor, we appreciate the

22     care that the Court took with this issue, and the reasons why

23     you did what you did.

24                 On the other hand, I think -- and when the government

25     brought this to our attention last night, it actually took us a
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 10 of 30         232


 1      little bit by surprise.      And we shouldn't have been surprised,

 2      but we were.

 3                  We were particularly concerned about the case of

 4      Weaver v. Massachusetts, which is a more recent case of the

 5      Supreme Court, 137 S.Ct. 1899, a 2017 case in which the issue

 6      came up.

 7                  The defendant in that case had never raised the issue

 8      at trial.   He had never raised it on direct appeal.            He got new

 9      counsel, and the new counsel argued that the prior counsel's

10      failure to object to the procedures constituted ineffective

11      assistance of counsel.      That led us to some concerns about the

12      fact that Mr. Craig might need separate counsel from us to

13      advise him about this issue.

14                  The other issue that occurred, we did some additional

15      research, and that the Cable News case, Cable News Network v.

16      United States, is a case from the D.C. Circuit back in 1987,

17      actually.

18                  THE COURT:    That's about the press right, more than

19      the defendant's right?

20                  MR. MURPHY:    It is a press right case.      But the

21      Supreme Court has held in these cases that the rights of the

22      press and the rights of the defendant, vis-à-vis a public

23      trial, are basically equivalent rights.         That was the case

24      involving Michael Deaver, who was a prominent republican; I

25      think, advisor to President Regan.        His trial was widely
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 11 of 30        233


 1      publicized.    The trial judge was Judge Thomas Penfield Jackson,

 2      had done a closed voir dire proceeding because of all the same

 3      kinds of concerns that Your Honor just talked about.

 4                 The D.C. Circuit ruled quite, I would say,

 5      vociferously, that the procedures were not appropriate.         That

 6      with respect to questions of jurors that might be sensitive or

 7      confidential, that there has to be an individualized inquiry,

 8      and that you can't just say, I'm going to have the jurors

 9      answer all of those questions in a situation where they're in a

10      private room or under a husher, or as we did yesterday, in a

11      closed courtroom.     And the Court of Appeals said that just

12      doesn't fly under the Sixth Amendment, or the First Amendment.

13                 And, I think, that in thinking about it all in

14      hindsight, obviously, there were members of the public that

15      were not present for the proceedings.        There were some members

16      of the press who were present, as Your Honor indicated.         There

17      were others, I'm told, who were not able to sit in that first

18      row.   And I don't think you can distinguish between the press

19      and the public in this setting.       I think that the public has

20      every bit as much right to be in a courtroom as the press does.

21                 THE COURT:    I mean, I think all the case law

22      recognizes that space is a consideration.

23                 MR. MURPHY:     Space can be.

24                 THE COURT:    But we have, in other cases, had an

25      overflow room and video and a media room.         And because this
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 12 of 30       234


 1      courtroom had not been particularly well attended through every

 2      proceeding until this point, I didn't plan for all of that in

 3      connection with this case.

 4                   And I hear what you're saying and I respect what

 5      you're saying and I don't have any problem with your telling me

 6      we made a mistake yesterday, and that mistake lies at my feet

 7      since I was the one who instituted the proceedings.

 8                   I believe that there are law and facts that justify

 9      it.   But I don't want to so error unnecessarily into a record,

10      and certainly don't want to do anything that would cause a

11      requirement for new counsel.        If anything, I believe you are

12      effective, and that he's entitled to the counsel of his

13      choosing.    And I think we need to do what we need to do to make

14      sure that his rights are protected.

15                   MR. MURPHY:   Right.    So, Your Honor, for all those

16      reasons -- I don't need to belabor it -- we are not in a

17      position to waive Mr. Craig's Sixth Amendment rights.           In fact,

18      the procedure is not completed, we haven't selected a jury.

19      So, at this point, we object to the procedure that was followed

20      yesterday.

21                   In addition, Your Honor, you raised a question that

22      has been also troubling me overnight about the communication

23      that was made to the potential jurors from the Commissioner's

24      office.   Apparently, they were told, as you've just mentioned,

25      that this would be a trial of at least two weeks duration, or
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 13 of 30      235


 1      words to that effect; a special trial.

 2                 We heard from a couple of the jurors yesterday who

 3      were questioned that they got that notice and began to look to

 4      see what that case might be.       And a couple of them were clever

 5      enough to figure out that it was Mr. Craig's case.

 6                 We think that that process of telling potential

 7      jurors that this is a trial that may take two or more weeks, in

 8      and of itself, violates the Jury Selection and Service Act of

 9      1968.   It affects the random selection of jurors, which is the

10      primary purpose of that statute.

11                 And as a result, we don't think that any jury that

12      received any -- group of jurors who received that notice, and

13      basically were able to self-select out of jury service by

14      saying, I have a vacation planned, or, Two weeks or more would

15      just interfere with my ability to, you know, make a living

16      because I work for myself.      I don't think that can be done in

17      the way it was done by the Jury Commissioner's Office,

18      apparently, in this case, consistent with the Jury Selection

19      and Service Act.

20                 As Your Honor may know, a defendant has a right,

21      within seven days of discovering a potential violation of the

22      Jury Selection and Service Act, to make a motion to dismiss the

23      indictment.    The defendant has to engage in due diligence to

24      figure out if there is a potential violation of a statute.

25                 And we haven't done the research, obviously.         But, I
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 14 of 30             236


 1      do think that we have good cause to at least suggest that the

 2      selection of this group of 70 in this manner violated the Jury

 3      Selection and Service Act.       It's not something that's called

 4      for in the plan of the district court, as far as I can tell,

 5      for the way jurors are supposed to be selected.

 6                 And it does allow people, who otherwise would come

 7      into court and explain their situation and we would be able to

 8      evaluate whether they can serve, whether they ought to be

 9      excused for some good reason, those people, a lot of them

10      weren't here.

11                 THE COURT:    Well, that's an interesting issue.           I

12      know it's been done in this courthouse many times.              I would be

13      happy to hear from both parties about whether it should be done

14      the next time around.      Even if it is not done, that means we

15      would need to summon probably twice as many jurors and take

16      twice as much time for the voir dire; all of which, if that is

17      legally required, we will do.

18                 MR. MURPHY:     All right.

19                 THE COURT:    So --

20                 MR. MURPHY:     Your Honor, there's a --

21                 THE COURT:    Yes?

22                 MR. MURPHY:     I'm sorry.

23                 There's a very recent decision about this general --

24      this issue under the Jury Selection Act.         It's U.S. v. Bagcho,

25      B-A-G-C-H-O, it's Docket Number 123042.         It just was decided in
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 15 of 30        237


 1      May 2019 by the D.C. Circuit.

 2                 THE COURT:    Tell me the case citation again.

 3                 MR. MURPHY:     B-A-G-C-H-O, and the docket number is

 4      123042.   It was decided May 14th, 2019.        It involves the

 5      defendant's right to have access to whatever it is that the

 6      Jury Commissioner sent to the potential jurors in order to

 7      investigate and, perhaps, file the motion that it would need to

 8      file.   It was -- you know, the case was one that involved --

 9      and some of these cases do -- whether the jury selection

10      process had the tendency to exclude members of a particular

11      race.

12                 That's not what we're dealing with.         But we do

13      have -- I know from -- the very first case I ever argued in the

14      Court of Appeals was a Jury Selection and Service Act case in

15      1981.   The principal purpose of that statute is to ensure

16      randomness, and a cross-section of the community is brought in.

17      And I do think --

18                 THE COURT:    Well, are you telling me -- I don't mean

19      to -- I want you to make your full record, but I also want to,

20      a little bit, get to your conclusion, which is, are you telling

21      me we need to start over?

22                 MR. MURPHY:     Yes.

23                 THE COURT:    All right.

24                 MR. MURPHY:     That's the conclusion, Your Honor,

25      unfortunately.    And, I -- I mean, it is unfortunate.          And we
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 16 of 30      238


 1      understand that because of that, Mr. Craig will not have a

 2      trial as quickly as he wanted to, and that that's very

 3      unfortunate.    But we -- under all these circumstances, we just

 4      cannot go forward.

 5                  THE COURT:   All right.     Can I hear from the

 6      United States?    I don't think I really have a choice under

 7      those circumstances.

 8                  MR. CAMPOAMOR-SANCHEZ:      No.   I agree with that,

 9      unfortunately.    We were hoping that we were going to get to a

10      position today where the defendant would be willing to waive

11      and go forward.     Having heard that, we agree that that's not

12      possible.

13                  But, Your Honor, we would recommend that although it

14      might take us longer to pick a jury, that we just summon jurors

15      tomorrow and we start.      That will mean that there's no issue

16      with the jury selection.      There will be no special questions.

17      It will be whatever the jurors are.        And we --

18                  THE COURT:   I don't know if we have enough jurors on

19      the hook for tomorrow.

20                  MR. CAMPOAMOR-SANCHEZ:      Okay.

21                  THE COURT:   I asked the jury office a number of

22      questions, but I didn't ask that one.

23                  So, we can pause for a few minutes and reconvene, and

24      I can find out the answer to that question, how long it would

25      take, if we didn't do a special sort, and just made sure we had
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 17 of 30       239


 1      enough to cover all the people who were going to say that they

 2      can't be here for two weeks in August.

 3                   MR. CAMPOAMOR-SANCHEZ:     Right.

 4                   THE COURT:   I don't know.    I think it may involve

 5      some continuation of the trial, but I don't know how long.          So,

 6      I think I should find out what the jury office can do and how

 7      quickly they can do it and how many people we think we need, if

 8      we're going to also be sorting for ability to be present.

 9                   And I would say, we would need probably double the

10      number we had, given my experience in even shorter trials with

11      people saying, I've got a doctor's appointment on Tuesday.

12      I've got to pick my kids up on Wednesday.         I've got a vacation

13      next week.    My cousin's wedding is the following week.        There's

14      always something.     The presentation, the training at work.       The

15      kinds of issues that one of the jurors raised yesterday are

16      probably the biggest impediment to picking a jury I have in

17      every case.

18                   So I don't know the answer to how long this will

19      take, and so I should find out before we talk about it further.

20                   MR. CAMPOAMOR-SANCHEZ:     May I suggest, Your Honor,

21      that as the Court is inquiring, whether we can get -- for

22      example, if we can get 70 tomorrow, we can get started with

23      those 70, as long as we can have another group the following

24      day.

25                   THE COURT:   That means I have to read the 26
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 18 of 30           240


 1      questions and go through the index cards.         I'm not going to do

 2      it that way.

 3                 MR. CAMPOAMOR-SANCHEZ:       Understood.

 4                 THE COURT:    We're going to have one venire hear all

 5      the questions.    Because I could read a question and skip a word

 6      to one juror.    We're not going to do that.         We're going to do

 7      this right.    And I think every single person in this room has

 8      bent over backwards to meet an impossibly truncated trial

 9      schedule --

10                 MR. CAMPOAMOR-SANCHEZ:       Absolutely.

11                 THE COURT:    -- given the number of motions we've

12      ruled on, the number of exhibits we've had to consider, the

13      number of issues we've taken care of, to accommodate the

14      defendant's preference to get this done as soon as possible.

15                 But this is going to take time to do it right.           I

16      don't know if the parties want to research the issue further

17      about a pre-selected jury that can sit for a period of time,

18      but it sounds like the defense is objecting to that.            And, so,

19      again, I don't see the reason of doing something that could be

20      erroneous later.

21                 MR. CAMPOAMOR-SANCHEZ:       No.   I --

22                 THE COURT:    What I would like to do, if you don't

23      mind, unless anybody else has more to say, is get more

24      information before we make decisions about what we do next.              So

25      I would like to take a break and communicate with the jury
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 19 of 30         241


 1      office and see what the situation is, and then we'll talk

 2      again -- let's say, at 10:30.

 3                 In the meantime, I'll wait before we release the 35.

 4                 MR. CAMPOAMOR-SANCHEZ:       Thank you, Your Honor.

 5                 THE COURT:    And, again, I thank everybody for

 6      thinking about it, being careful about it.

 7                 MR. CAMPOAMOR-SANCHEZ:       Well, we apologize --

 8                 THE COURT:    And I've actually researched this issue

 9      before and felt comfortable, in light of making the findings,

10      that this could be done; but I didn't make the findings.            And

11      the defendant should have been not -- he should have been

12      actively involved in the decision-making process, as opposed to

13      right now, my making findings based on his passive failure to

14      say anything.    So --

15                 MR. CAMPOAMOR-SANCHEZ:       We don't object to what the

16      Court has said, and we were going to urge the same, in light of

17      the position the defense has taken.        Our interest is to try to

18      go forward now.     We have witnesses that have traveled, and

19      everything is ready to go, witnesses waiting to go.             So, I --

20      it would be our preference, our strong preference, that if the

21      jury office can accommodate that, that we go forward now.

22                 If not, obviously, we can't.        We agree, we need to do

23      this right.    But we would prefer to go forward now.

24                 THE COURT:    Let me find out what our options are, and

25      then I'll be back.     All right?
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 20 of 30      242


 1                  Thank you, everybody.

 2                  MR. CAMPOAMOR-SANCHEZ:      Thank you.

 3                  (Recess.)

 4                  THE COURTROOM DEPUTY:     Your Honor, recalling case

 5      number 19-125, the United States of America v. Gregory B.

 6      Craig.

 7                  THE COURT:   All right.     Everyone, thank you for your

 8      patience.   We had to have a lot of communications back and

 9      forth with the jury office.       And what I have been able to

10      determine is that we have enough jurors on call, who are

11      supposed to check in every evening and find out if they are

12      supposed to report the next morning, to get the 120 or 125

13      jurors that I would like to have to feel comfortable that we're

14      going to get enough people who can sit tomorrow morning.

15                  So, I would propose, if both parties want to go

16      forward without actually briefing and deciding the question of

17      whether it is actually improper to preselect a jury in advance,

18      given the defendant's objection and the government's desire to

19      accommodate that objection -- I'm not finding one way or the

20      other -- but we'll just move forward with a jury that hasn't

21      been preselected in any way, shape, or form.

22                  I might, however, really benefit from that briefing

23      and might ask the parties to do it, but not right now when

24      you're briefing everything else.       But maybe when this trial is

25      over, we could see what you have to say about it.          Because this
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 21 of 30     243


 1      issue is going to come up, and Mr. Murphy seems to have already

 2      thought about it, and I would like the benefit of what you have

 3      to say.

 4                   What we will do, because if we didn't have room for

 5      70 people and the public in here yesterday, we most certainly

 6      do not have room for 120 and the public here, so we've reserved

 7      the ceremonial courtroom for the reading of the voir dire

 8      questions and the filling out of the index cards.

 9                   So, tomorrow morning, at 9:30, in the ceremonial

10      courtroom, we will line up the jurors, and we will do exactly

11      what we did in here -- was it only yesterday? -- presenting

12      them with their pencils, their index cards, and reading the

13      exact same 26 questions that we read, and having them indicate

14      if they have an affirmative answer to any of those questions.

15                   There will be a place for counsel for the government

16      to sit, counsel for the defendant, and the defendant to sit.

17      We will seat the jurors in the middle section of the ceremonial

18      courtroom.    Members of the public, family members, anyone

19      else's entourage can sit in the sides of the ceremonial

20      courtroom.    But we're going to reserve the center for the

21      jurors.

22                   If that isn't enough, and we need to take a first row

23      or second row on the side, we will do that.         But there should

24      be plenty of room for everyone.       But I don't think we're going

25      to have press or family or anybody else in the well of the
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 22 of 30     244


 1      court because that's where you're going to need to be when I

 2      point to you and you stand up during voir dire.

 3                  Then, we will proceed in the same manner as we

 4      proceeded yesterday with the individual follow-up questions,

 5      with the exception that the courtroom is not going to be

 6      locked.    If somebody wants to come in and watch it, they will

 7      watch it.

 8                  The jurors will -- we'll probably excuse some of

 9      them, given how long it generally takes.         We do about 15 jurors

10      an hour.    We're going to arrange them the way we arranged them

11      yesterday, with people up and ready to go in my jury room,

12      other people waiting in an adjacent courtroom, and get through

13      as many as we need to get through to end up exactly where we

14      ended up at the end of yesterday, which is, at least 32

15      qualified jurors.     Given attrition and people who get sick or

16      whatever, I'll probably, once again, go all the way to about 35

17      before we stop.

18                  We still need a procedure to be available on a

19      question-by-question, juror-by-juror basis for someone who has

20      a privacy concern.     There was someone yesterday who was quite

21      candid about mental illness.       There was someone else who was

22      quite candid about a family member convicted of a -- an

23      egregious crime.     And those are the kinds of matters we've

24      always permitted jurors to speak to us at the bench.

25                  So, my proposal would be that the jurors will be
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 23 of 30      245


 1      instructed that when they come in for their individual

 2      voir dire, they will be doing it outside the presence of the

 3      rest of the jury panel, but there may be people observing in

 4      the courtroom.    If there is a specific answer that they wish to

 5      give in private, that we will do it at the bench.          There will

 6      be one lawyer from each side at the bench.         Mr. Craig will have

 7      the opportunity to hear it with headphones.         But between the

 8      court reporter, the deputy clerk, the juror, and two lawyers, I

 9      don't know that we have room for anybody else up here.

10                 So, I want to know if anybody has a problem with that

11      procedure or thinks that violates the Constitution or any

12      statute?

13                 MR. CAMPOAMOR-SANCHEZ:       No, Your Honor.

14                 MR. MURPHY:     No, Your Honor.

15                 THE COURT:    All right.     My next question is whether

16      we should ask the jury office not to summon, this evening, the

17      handful of jurors -- I guess only about four or five, who we

18      already struck for cause.      I think there may have been one, I

19      can't quite recall, where there was a difference of opinion.

20      Otherwise, you were agreed with respect to the others.          And I

21      don't know that it seems like an efficient use of time to put

22      into the pool people that we already know do not qualify to be

23      jurors in this case.

24                 There was one who -- there were several who were

25      struck because of their opinions.        One because of a physical
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 24 of 30      246


 1      pain situation that made it difficult to sit.          One because of

 2      an association with a company that's going to be testified

 3      about.   I don't have all of my other reasons noted.

 4                   But does anyone think that those people who were

 5      struck for cause should be back to be voir dired and struck for

 6      cause again and take up a seat?

 7                   MR. CAMPOAMOR-SANCHEZ:     No, Your Honor.

 8                   MR. MURPHY:    No, Your Honor.

 9                   But the question that you asked makes me ask another

10      question, which is:       The people who were not reached yesterday,

11      the approximately 30 -- I don't know, 30 or so --

12                   THE COURT:    I don't see any reason why they can't

13      come back.

14                   MR. MURPHY:    Well, the problem with it is, Your

15      Honor, if the process by which they received the notice that

16      said, this is a two-week-plus trial, and it's a specially set

17      trial, and if you have some reason why you can't be here,

18      please let us know, and there is a form --

19                   THE COURT:    Okay.   And I actually thought this

20      through about the 35, and realized that they couldn't come back

21      for that reason.

22                   MR. MURPHY:    They shouldn't be able to come back.

23                   THE COURT:    But what I don't know now -- and we may

24      need to call the jury office, and you can just sit here while

25      we do it -- is whether -- I think there were 90 that were
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 25 of 30        247


 1      summoned pursuant to the special summons.         Started with 1,000.

 2      You get the ones who don't answer, the ones who weren't

 3      qualified for other reasons, the ones who don't show up.         If

 4      those 90 are -- would be included in the people we call

 5      tomorrow, or if they have 179 waiting to be called in general.

 6                 Do you know the answer to that question?

 7                 (Off-the-record discussion between the Courtroom

 8      Deputy and the Court.)

 9                 THE COURT:    Okay.    All right.     So there are two-week,

10      on-call jurors who are separate from our panel.          So, we will

11      only call those people, and the people who were summoned for

12      our trial will not be called again, whether we questioned them,

13      we didn't question them, we struck them, we didn't strike them.

14                 MR. MURPHY:     I think that's the safest course, Your

15      Honor.

16                 THE COURT:    All right.     That's what we'll do.    I

17      think we have enough.      If I learn in the next -- when we break

18      that we don't -- but I -- what the deputy clerk is telling me

19      is that what they have is the usual group of 100-and-some

20      people waiting, calling in every day.        That's not our people.

21      Those are the regular people.       All right.

22                 MR. MURPHY:     We want the regular people.

23                 THE COURT:    The regular people, not that the people

24      yesterday weren't the regular people.        They're all special and

25      they're all special right now.
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 26 of 30     248


 1                   MR. MURPHY:   Everyone is special in their own way,

 2      Your Honor.

 3                   THE COURT:    Okay.   All right.

 4                   The jurors from yesterday, can we tell the jury

 5      office right now that they can be excused?

 6                   MR. MURPHY:   Sure.   Absolutely.

 7                   MR. CAMPOAMOR-SANCHEZ:     Yes, Your Honor.

 8                   THE COURT:    All right.   Let's just do that,

 9      Mr. Haley.    Thank you.    They're on the phone at the moment.

10                   This brings up the question of scheduling and what I

11      should tell the jury the schedule is.        Assuming that it takes

12      us longer than one day to pick a jury -- I would love it if we

13      were as efficient as we were yesterday, and I would like

14      everyone to be exactly as focused and efficient as they were

15      yesterday -- it may take one day, it may take two to pick a

16      jury.   It's possible we'll be opening on Thursday, or more

17      likely that we're going to be opening on Friday.

18                   If we tell them this is a two-week trial, it's a

19      different two weeks than we were talking about before, and we

20      run into such things as the Friday before Labor Day weekend,

21      which I seem to recall Mr. Murphy had a problem with.

22                   MR. MURPHY:   I do, Your Honor.

23                   THE COURT:    I don't know why I remember your vacation

24      schedule, but I do.

25                   Do we want to tell all of them that we aren't going
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 27 of 30       249


 1      to sit?   Because that might increase substantially the number

 2      of people who could sit for two weeks, if we say we're not

 3      going to sit on Friday, August 30th.

 4                 Does that make sense to everyone?

 5                 MR. MURPHY:     I think so.    It's a four -- I mean, for

 6      me, it's a four-day weekend.

 7                 THE COURT:    Right.

 8                 MR. MURPHY:     So, Labor Day is Monday.

 9                 THE COURT:    Everyone else -- everyone else of these

10      special, regular people would also like a four-day weekend.

11      And I think we have -- as other people may have plans for that

12      weekend, it would alleviate their panic when we say it's a

13      two-week trial, if we tell them we're not going to sit.

14                 MR. CAMPOAMOR-SANCHEZ:       Agreed.

15                 THE COURT:    Now, everybody also needs to know that

16      for reasons related to the Court's schedule, if it extends

17      beyond Labor Day, we're not sitting Labor Day Monday, we are

18      not sitting September 5th or 6th and 9th.         So, we may have a

19      little break in the middle of the trial.          That happens.   That's

20      going to happen.

21                 If everybody's efficient, as I really hope you'll use

22      today to be, in paring down who you're going to call, what

23      you're going ask, what you're going to move in evidence, and

24      think about having a focused, streamlined, clear presentation,

25      it is possible that this case could finish in two weeks, and
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 28 of 30       250


 1      we're only talking about jury instructions after that.

 2                 But, you need to know right now that there's that

 3      potential for an interruption that is definitely going to

 4      happen, if that changes your view about whether we start

 5      tomorrow or whether we start on some other day.

 6                 Yes, sir?

 7                 MR. TAYLOR:     Your Honor, so you would not be sitting

 8      on the 5th or 6th?

 9                 THE COURT:    Correct.

10                 MR. TAYLOR:     So that would leave only two days.

11                 THE COURT:    Two days.

12                 MR. TAYLOR:     Two days that week.

13                 THE COURT:    Correct.    That means we are going to sit

14      Fridays, otherwise.

15                 All right.    So, I still want the legal submissions

16      that I had asked for that, I think, were due Thursday.          I

17      don't -- I'm sure -- I haven't had a chance to look at it, but

18      I ruled on almost all the exhibits, and maybe I can use this

19      afternoon to rule on the ones I reserved on; though some of

20      them I think I reserved so that we could hear how they were

21      being used, and so that may not happen.

22                 But, I've asked you to print out new exhibit lists

23      that don't have all the extraneous ones on there that have been

24      withdrawn or excluded, just so when I'm looking at the list, it

25      could be shorter.     So you all should have some time to do that.
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 29 of 30       251


 1                 Is there anything else we need to talk about right

 2      now?

 3                 MR. CAMPOAMOR-SANCHEZ:          No, Your Honor.

 4                 THE COURT:    All right.        Anything else for the

 5      defense?

 6                 MR. MURPHY:     No, Your Honor.

 7                 THE COURT:    All right.        I appreciate the government's

 8      being on top of this issue.        Appreciate the fact that everybody

 9      looked into it and thought about it seriously.          It's a little

10      bit of a setback, but, you know, I think it's going to delay

11      this, ultimately, by two or three days, and that's about all.

12                 And I will -- you should gather -- you can put all

13      your things here, because this is where we're going to do the

14      individual voir dire.      But, you should be in the ceremonial

15      courtroom at 9:30 tomorrow morning for voir dire.            And

16      everybody is invited.

17                 All right.    Thank you.

18                                     *   *   *

19

20

21

22

23

24

25
     Case 1:19-cr-00125-ABJ Document 131 Filed 09/09/19 Page 30 of 30   252


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4

 5                I, JANICE DICKMAN, do hereby certify that the above

 6      and foregoing constitutes a true and accurate transcript of my

 7      stenograph notes and is a full, true and complete transcript of

 8      the proceedings to the best of my ability.

 9                            Dated this 13th day of August, 2019.

10

11

12                                  /s/________________________

13                                  Janice E. Dickman, CRR, RMR, CRC
                                    Official Court Reporter
14                                  Room 6523
                                    333 Constitution Avenue NW
15                                  Washington, D.C. 20001

16

17

18

19

20

21

22

23

24

25
